El Juez Asociado Sjr. del Tobo,
emitió la opinión del tribunal.
. Los razonamientos contenidos en la opinión de esta corte, emitida por el Juez Asociado Sr. Wolf, para fundar l'a sen-tencia que acaba de pronunciarse en el recurso 1416, El Pueblo v. Balzac, son enteramente aplicables a este caso.
También aquí el lenguaje usado en el artículo libeloso es tan abusivo, que no creemos justo transcribirlo. Baste decir que el tribunal lo ha examinado y considera' que aunque en él no se nombra directamente al Gobernador de Puerto Eico, Arthur Yager, a él se refiere sin duda alguna, habién-dolo estimado asi los testigos ciudadanos del distrito de Are-cibo que declararon en el acto de la vista; que el artículo entero tiende a exponer a dicho Gobernador Yager al odio, desprecio y ridículo público; que es responsable del mismo el acusado Balzac que era el editor del periódico que lo con-tenía y que se publicó y circuló en el dicho distrito de A re-cibo, y que no habiendo Balzac probado que las imputacio-nes contenidas en el artículo libeloso eran ciertas, ni que se publicaron con sana intención y para fines justificables, fué debidamente declarado culpable y condenado por la corte de distrito a sufrir la pena de cuatro meses de cárcel.
Por virtud de todo lo expuesto, debe declararse sin lugar el recurso y confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.